Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment - Terminal Disclaimer
The terminal disclaimer filed on 12/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,813,842 and US 10,463,574 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-7, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method comprising: receiving, by a processor of a server in a communications network, a signal from a dock, wherein the signal indicates a malfunction of a lock that reversibly interfaces a unit dose packaging with the dock; and sending, by the processor, feedback to an endpoint device of a 

Regarding claims 8-14, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a server deployed in a communications network, the server comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: receiving a signal from a dock, wherein the signal indicates a malfunction of a lock that reversibly interfaces a unit dose packaging with the dock; and sending feedback to an endpoint device of a health care provider in response to the malfunction, in the context as claimed.

Regarding claims 15-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a non-transitory computer-readable medium storing instructions which, when executed by a processor of a server deployed in a communications network, cause the processor to perform operations, the operations comprising: receiving a signal from a dock, wherein the signal indicates a malfunction of a lock that reversibly interfaces a unit dose packaging with the dock; and sending feedback to an endpoint device of a health 

The closest prior art of (Ellis (US 2009/0194434) discloses a unit dose packaging system; Mehregany et al. (US 2017/0294105) discloses apparatus and method for improved drug regimen compliance; Dixit et al. (US 2016/0132661) discloses pill removal detection from pill package; Schmid et al. (US 9,931,278) discloses device for detecting the removal of drugs;  Siegel et al. (US 9,779,216) discloses systems and methods for storing and dispensing medication; Snyder (US 7,126,879) discloses medication package and method; Currie et al. (US 2009/0065506) discloses holding device for a blister pack and a method for opening a blister; Isom et al. (US 2017/0248401) discloses methods and systems for tracking usage of an item) fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683